DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
New 112(b) rejections necessitated by amendment.
Examiner notes the 35 U.S.C. 112(b) rejections of claims 1, 6, 8, 9, and 11-12 as well as the rejections of claims 2-3 and 13 with respect to “from/of real-time ultrasound image data” are withdrawn in view of the amendments to the claims.
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. For example, applicant argues “that long term’ is used as an adjective for ‘correlation’ and thus described a specific correlation, which is defined in the specification. The long term correlation (LTC) is defined in the specification at [039-41] and EQ.1. Accordingly, considering claims 3 and 13 as a whole in light of the specification, one having skill in the art would understand LTC recited in claims 3 and 13 to be LTC defined in the specification, and would not interpret ‘long term’ in isolation” (REMARKS pg. 9). Examiner respectfully disagrees in that paragraphs [0039]-[0041] do not provide a definition of the long term correlation, but rather provide an example of how the long term correlation may be computed (PGPub [0040]). Thus the long term correlation disclosure and equation in [0039]-[0040] are merely exemplary and are non-limiting as to the recitation of long term correlation. Thus the specification does not provide sufficient definition which would lead a person having ordinary skill in the art to understand what the metes and bounds of “long term” are with respect to the correlation data.  
Examiner notes that while amendments were made to claims 2 and 13 to correct the antecedent basis issues with respect to an anatomical feature, it remains unclear as to whether the motion of the anatomical feature is the same as the movement of the anatomical feature as recited in claims 1 and 12. 

Regarding 35 U.S.C. 103 rejections
Applicant’s arguments with respect to claims 1-8 and 10-18 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 11, 13-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite the limitation “a motion of an anatomical feature in the imaged volume”. It is unclear if this is the same as the movement of the anatomical feature of claim 1 or a different motion. For examination purposes it has been interpreted to mean any motion of the anatomical feature, however, clarification is required. 
Claims 2 and 13 recite the limitation “a cycle frequency, phase, and amplitude” It is unclear if these are the parameters of the displacement of claim 1 or if they are different. In other words, it is not made clear if the determined cycle frequency, phase, and amplitude are used as parameters in the motion model as it appears to be disclosed in at least [0034] of applicant’s PGPub or if they are unrelated. For examination purposes, it has been interpreted to mean the same or different, however, clarification is required.
Claim 3 recites the limitation “a cycle frequency and phase”. It is unclear if these are the parameters of the displacement of claim 1 or if they are different. In other words, it is not made clear if the determined cycle frequency and phase are used as parameters in the motion model as it appears to be disclosed in at least [0034] of applicant’s or if they are unrelated. For examination purposes, it has been interpreted to mean the same or different, however, clarification is required. 
The term “long term” in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "long term" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For these reasons, it is unclear how much data is considered long term. For examination purposes, it has been interpreted that any amount of data may be long term, however, clarification is required.  
Claim 11 recites the limitation ”wherein the processor is configured to automatically register each incoming frame of real-time…”. It is unclear if this is a different registration from that of claim 1 or a same registration. In other words, it is unclear if the claim is attempting to further define the registration of claim 1 to be automatic or if it is reciting an additional registration which is automatically performed. For examination purposes, it has been interpreted to mean any registration, however, clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “The ultrasound imaging system of claim 13”. Examiner notes claim 13 is directed towards a method and not an ultrasound imaging system and therefore the claim fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140235998 A1), hereinafter Kim in view of Hwang et al. (US 20140316247 A1), hereinafter Hwang and Oh et al. (US 20160174945 A1), hereinafter Oh.
Regarding claims 1, 12, and 16,
Kim teaches an ultrasound imaging system (at least fig. 1 (100) and corresponding disclosure in at least [0050]) operatively associated with an ultrasound probe (at least fig. 1 (121) and corresponding disclosure in at least [0060]) for imaging a subject in real time and with a position tracking sensor connected to the probe ([0060] which discloses a magnetic tracker in the probe) comprising:
A processor (at least fig. 1 (130) and corresponding disclosure in at least [0058] and at least fig. 9 (900) and corresponding disclosure in at least [0113]) communicatively coupled to the ultrasound probe (See at least fig. 1) and to a source of previously-acquired image data (at least fig. 1 (110) and corresponding disclosure in at least [0051] and [0062]), wherein the previously acquired image data comprises a 3D dataset corresponding to an imaged volume of the subject ([0062] which discloses 3D medical image signifies a set of the second medical image captured by the second medical apparatus) wherein the processor is configured to:
Receive real-time ultrasound image data ([0053] which discloses the first medical apparatus 120 is formed of an ultrasonography machine for generating a real-time medical image)
Generate a real-time ultrasound image based on a current image frame from the real-time ultrasound data ([0053] which discloses detecting a reflected ultrasound wave signal to generate an ultrasonic wave image)
Derive a motion model comprising a displacement of a position within an anatomical feature of the subject as a function of time from real-time ultrasound image data ([0021] which discloses volume image determination device may estimate a relative movement range (i.e. a motion model) of a scanning plane of the probe according to patient’s physical movement when the probe remains still and [0095] which discloses the scanning plane of the probe does not actually have an absolute physical movement itself, the organ 1110 may move to the position 1120 or the position 1130 such that the scanning plane of the probe is understood to be relatively moved with respect to the organ 1110. See at least fig. 11 and corresponding disclosure in at least [0066] which discloses a relative positional relationship between the ultrasound scanning plane 1150 and the liver changes, even though the probe is static. Examiner notes that such a movement of the scanning plane in which displacement of the anatomical feature occurs according to fig. 11 would comprise a displacement over time),
Resynchronize the motion model to movement of the anatomical feature of the subject based on position information from the position-tracking sensor (0021] which discloses volume image determination device may estimate a relative movement range (i.e. a motion model) of a scanning plane of the probe according to patient’s physical movement when the probe remains still. Examiner notes the estimate of the relative movement range is based on position information from the position-tracking device indicating the probe remains still) 
spatially register the real-time ultrasound image to a previously-acquired image data based on the position information from the position-tracking sensor and the motion model for motion compensating the previously acquired image data ([0134] which discloses the real-time medical image is registered with the 3D medical image of the second medical apparatus in consideration of both changes in the real-time medical image according to the physical movement of the probe of the first medical apparatus (i.e. based on position information from the position-tracking sensor) and changes in the real-time medical image according to the physical movement of the patient while the probe remains still (i.e. based on the motion model). Examiner notes that such a registration would motion compensate the previously acquired image data)

Kim fails to explicitly teach wherein the motion model comprises a displacement function, the displacement function having a plurality of parameters that are extracted from the real-time ultrasound data; 
Hwang, in a similar field of endeavor involving medical imaging, teaches an ultrasound imaging system (at least fig. 1 (20) and corresponding disclosure in at least [0047])operatively associated with an ultrasound probe (at least fig. 1 (10) and corresponding disclosure in at least [0049]) for imaging a subject in real time ([0071] which discloses establishing a correspondence between the pre-existing models and the ultrasound images obtained in real-time), the system comprising:
A processor (20) configured to: 
Receive real-time ultrasound image data ([0116] which discloses 2D ultrasound images used by information obtainer (250) are images obtained in real time during surgery performed on the subject);
Generate a real-time ultrasound image based on a current image frame from the real-time ultrasound data ([0049] which discloses the image generator 210 may receive pulse signals from a diagnosis ultrasound probe and generate a 2D ultrasound image);
Derive a motion model (at least figs. 7A-7C and corresponding disclosure in at least [0110]) comprising a displacement function of a position within an anatomical feature of the subject as a function of time ([0111] which discloses  the horizontal axis is regarded as the time flow and the graphs of figs. 7A through 7C are regarded as a displacement of the region of interest 30 (and thus any position within the region of interest 30 according to the time flow) from the real-time ultrasound image data ([0113] which discloses the respiration signal may be obtained using a 2D ultrasound image obtained in real time during surgery preformed on a subject), the displacement function having a plurality of parameters that are extracted from the real-time ultrasound data (examiner notes any parameters of the displacement function (i.e. time, amplitude, etc) are extracted from the real-time ultrasound data in order to generate the motion model accordingly) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include the motion model of Hwang in order to select a model (e.g. M0,Mj, Mk of fig. 3 and [0120]) from previously-acquired image data ([0136]-[0137]) corresponding a change in the region of interest according to the current respiration state of a subject in real time (Hwang [0050]). Such a modification would enhance the registration of Kim, by ensuring the previously acquired image corresponds to the current respiration state of the real-time ultrasound image. 

Kim further fails to explicitly teach wherein the processor is configured to fuse the real-time ultrasound image with the motion-compensated previously-acquired image data to produce a combined image. 
Oh, in a similar field of endeavor involving medical imaging, teaches a processor (at least fig. 1 (130) and corresponding disclosure in at least [0041]) communicatively coupled to an ultrasound probe (at least fig. 1 (110) and corresponding disclosure in at least [0059]) and a source of previously-acquired image data (at least fig. 1 (120) in at least [0041] and [0148] which discloses second image data may be acquired in advance (i.e. previously acquired) before a first image of the patient is taken and may be a 3D volume data), wherein the previously acquired image data comprises a 3D data set (at least fig. 1 (V.sub.p) and corresponding disclosure in at least [0048])
wherein the processor (130) is configured to:
Spatially register a real-time ultrasound image to the previously-acquired image data for motion compensating the previously-acquire image data ([0113] which discloses image registration between the first (i.e. real-time ultrasound [0119]) image and the second (i.e. previously acquired [0148]) image may be performed after applying a transformation. Examiner notes the registration would motion compensate the previously acquired image data); and
fuse the real-time ultrasound image with the motion-compensated previously-acquired image data to produce a combined image ([0166] which discloses displaying the ultrasound mage by fusing the transformed second image (i.e. motion-compensated previously acquired image) and the first image (i.e. the real time ultrasound image))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include fusing the real-time ultrasound image with the motion-compensated previously-acquired image data in order to view the two images from different modalities simultaneously. Such a modification would allow a user to evaluate real-time ultrasound images and corresponding previously acquired images at the same time.  


The modified system would comprise the non-transitory computer-readable medium of claim 16 comprising processor-executable instructions, which when executed by one or more processors of a medical imaging system cause the one or more processors to perform a method according to claim 12. 

Regarding claim 2,
Hwang, as incorporated with respect to claim 1, teaches wherein the motion model (figs. 7A-7C) is defined based, at least in part, on a cycle frequency, phase, and amplitude of a motion of an anatomical feature in the imaged volume (Examiner notes the displacement over time would be based on a cycle frequency, phase, and amplitude of the motion of the anatomical feature since respiratory motion would necessarily comprise these features) and determining the amplitude from the real-time ultrasound image data (Examiner notes the plots of figs. 7A-7C  depict an amplitude of motion (i.e. displacement), thus in order to plot such a motion model the amplitude is determined) received over a time period greater than one motion cycle (see at least figs. 7A-7C which depict more than one motion cycle (e.g. 4 cycles in 7A, 2 cycles in 7B and 4 cycles in 7C))

Regarding claim 5,
Kim, as modified, teaches the element of claim 1 as previously stated. Kim further teaches wherein the processor is configured determine whether the ultrasound probe is stationary based on the position information from the position-tracking sensor ([0033] which discloses the registration is performed inconsideration of a change in the real-time medical image according to the patient’s physical movement in a state when the probe is in a still state. Examiner notes the processor would determine whether the probe is in the still state (i.e. stationary) in order to perform the registration accordingly) and dynamically update the motion model only when the ultrasound probe is determined to be stationary ([0010] which discloses estimating a relative movement range when the probe remains still).  

Regarding claim 6,
Hwang, as incorporated with respect to claim 1, further teaches wherien the processor is configured to derive the motion model by performing motion estimation on successive image frames of the real time data received over a period equal to or greater than at least two motion cycles (see at least figs. 7A-7C which depict a plurality of successive image frames of the real time data over a period equal to or greater than at least two motion cycles (e.g. 4 cycles in 7A, 2 cycles in 7B and 4 cycles in 7C))

Regarding claim 8,
Hwang, as incorporated with respect to claim 1, further teaches wherein the motion model (figs. 7A-7C) is configured to estimate a respiratory-induced motion ([0014] which discloses the respiration signal indicates a displacement of the region of interest that changes according to the subject’s respiration) of an anatomical feature of the subject along a cranio-caudal direction (Examiner notes respiratory induced motion of the liver would occur along a cranio-caudal direction as evidenced by applicant’s specification in [0049]) as a function of time (see at least figs. 7A-7C and [0166]) based on breathing rate, phase and amplitude of the respiratory motion of the subject (Examiner notes the respiration signal would be based on breathing rate, phase, and amplitude of the respiratory motion of the subject). 

Regarding claim 10,
Kim further teaches wherein the previously-acquired image data comprises 3D dataset acquired using magnetic resonance (MR) or computed tomography (CT) ([0008] which discloses 3D medical image previously captured by the second medical apparatus and [0051] which discloses the second medcial apparatus is any one of a CT imaging apparatus, MR imaging apparatus)

Regarding claim 11, 
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches further comprising:
A display unit (at least fig. 1 (140) and corresponding disclosure in at least [0050]), 
And wherein the processor is configured to automatically register each incoming frame of real-time ultrasound image data to eh previously-acquired image data based on the position information and the motion model ([0134] which discloses the real-time medical image is registered with the 3D medical image of the second medical apparatus in consideration of both changes in the real-time medical image according to the physical movement of the probe of the first medical apparatus (i.e. based on position information from the position-tracking sensor) and changes in the real-time medical image according to the physical movement of the patient while the probe remains still (i.e. based on the motion model)).
Kim, as currently modified, tails to explicitly teach wherein the processor is configured to cause the combined image associated with each incoming frame to be displayed on the display unit in real time.
Oh further teaches further comprising a display unit (at least fig. 1 (141) and corresponding disclosure in at least [0041]), wherein the processor is configured to cause the combined image associated with each incoming frame to be displayed on the display unit in real time ([0068] which discloses the first image (i.e. in real time) and the second image may be fused and displayed on the display)
It would have been obvious to person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include displaying the combined image as taught by Oh in order to allow the user to evaluate the combined image accordingly. 

Claims 3-4, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hwang, and Oh as applied to claims 1 and 12 above and further in view of Sumanaweera et al. (US 20050215904 A1), hereinafter Sumanaweera and Mizukami (US 20150238169 A1).
Regarding claim 3,
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim, as modified, fails to explicitly teach wherein the processor is configured to generate long term correlation (LTC) data for each of a plurality of incoming frames of real-time ultrasound image data; and
Determine the cycle frequency and phase associated with each incoming frame by identifying at least two local minima of a LTC curve corresponding to the LTC data associated with each incoming frame.
Sumanaweera, in a similar field of endeavor involving ultrasonic motion tracking, teaches wherein a processor (at least fig. 1 (26) and corresponding disclosure in at least [0025]) is configured to generate long term correlation (LTC) data (at least fig. 5 (52) and corresponding disclosure in at least [0042]. Examiner notes the waveform is considered long term correlation (LTC) data in its broadest reasonable interpretation since the definition of correlation merely means a relationship between two or more things. Specifically [0040] describes that the cost data is defined as an amount of motion of each of a plurality of frames relative to a reference frame of data and [0042] describes that fig. 5 shows the cost plotted as a function of time) for each of a plurality of incoming frames of real-time ultrasound image data ([0029] which discloses ultrasound data is obtained in real time and at least fig. 2 and corresponding disclosure in at least [0032]); and 
Determine the phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform) associated with each incoming frame by identifying at least two local minima of an LCT curve (at least fig. 5 (52) and corresponding disclosure in at least [0052]. Examiner notes the phase 52 is associated with each incoming frame in that they are a part of the same waveform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have further modified the system of Kim, as currently modified, to include determining the phase as taught by Sumanaweera in order to identify times at which to estimate the force for transforming the images accordingly. 
The modified system fails to explicitly teach determining the cycle frequency associated with each incoming frame by identifying at least two local minima of a LTC curve corresponding to the LTC data associated with each incoming frame.
	Mizukami, in a similar field of endeavor involving ultrasonic motion tracking, teaches determining the frequency associated with each frame by identifying at least two local minima in an ultrasonic motion waveform (at least fig. 8 and corresponding disclosure in at least [0077] which discloses by calculating an average value of time T6 between minimum values of each period it is possible to calculate respiratory rate (i.e. the cycle frequency)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include determining the cycle frequency using the two local minima of the LTC curve as taught by Mizukami in order to identify changes in the respiratory rate accordingly for estimating the force for each respiratory phase. 

Regarding claim 4,
Kim, as modified, teaches the elements of claim 3 as previously stated. Sumanaweera further teaches wherein the processor is configured to perform error minimization on the LTC data ([0057] which discloses by resetting the reference frame, accumulation of tracking errors may be minimized)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include performing error minimization on the LTC data in order to avoid or reduce tracking errors)
Examiner notes that in the modified system because the LTC data is used to identify the phase of the data for estimating the force (i.e. the motion model) at each phase of the respiratory cycle, the error minimization which minimizes the tracking errors would be used to dynamically resynchronize the motion model. 

Regarding claim 13,
Kim, as modified teaches the elements of claim 12 as previously stated. Hwang, as incorporated with respect to claim 12, further teaches wherein the motion model is defined, at least in part, on a cycle frequency, phase, and amplitude of a motion of the anatomical feature in the imaged volume (Examiner notes the displacement over time would be based on a cycle frequency, phase, and amplitude of the motion of the anatomical feature since respiratory motion would necessarily comprise these features)
And wherein deriving a motion model from the real-time ultrasound image data comprises determining the amplitude from real-time ultrasound image data received over a time period greater than one motion cycle (Examiner notes the plots of figs. 7A-7C depict an amplitude of motion (i.e. displacement), thus in order to plot such a motion model the amplitude is determined) received over a time period greater than one motion cycle (see at least figs. 7A-7C which depict more than one motion cycle (e.g. 4 cycles in 7A, 2 cycles in 7B and 4 cycles in 7C))

wherein the method further comprises: generating long term correlation (LTC) for each of a plurality of incoming frames of real-time ultrasound image data;
Determining the cycle frequency and the phase associated with each incoming frame based on local minima of LTC curves corresponding to the LTC data associated with each incoming frame. 
Sumanaweera, in a similar field of endeavor involving ultrasonic motion tracking, teaches deriving a motion model from real-time ultrasound image data comprises determining the phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform) from real-time ultrasound image data received over a time period greater than one motion cycle ([0029] which discloses ultrasound data is obtained in real time. Examiner notes the waveform is generated from the ultrasound data as shown in figure 2 and corresponding disclosure in at least [0032]) received over a period greater than one motion cycle (at least fig. 5 shows a plurality of motion cycle),
 and further teaches generating long term correlation (LTC) data (at least fig. 5 (52) and corresponding disclosure in at least [0042]. Examiner notes the waveform is considered long term correlation (LTC) data in its broadest reasonable interpretation since the definition of correlation merely means a relationship between two or more things. Specifically [0040] describes that the cost data is defined as an amount of motion of each of a plurality of frames relative to a reference frame of data and [0042] describes that fig. 5 shows the cost plotted as a function of time) for each of a plurality of incoming frames of real-time ultrasound image data ([0029] which discloses ultrasound data is obtained in real time and at least fig. 2 and corresponding disclosure in at least [0032]); and 
determining the phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform) associated with each incoming frame based on local minima of LTC curves (at least fig. 5 (52 or 56) and corresponding disclosure in at least [0052]. Examiner notes the phase 52 is associated with each incoming frame in that they are a part of the same waveform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include determining the phase as taught by Sumanaweera in order to identify times at which to estimate the force for transforming the images accordingly. 
The modified system fails to explicitly teach determining the cycle frequency associated with each incoming frame base on local minima of the LTC curves corresponding to the LTC data associated with each incoming frame.
	Mizukami, in a similar field of endeavor involving ultrasonic motion tracking, teaches determining the frequency associated with each frame based on local minima in an ultrasonic motion waveform (at least fig. 8 and corresponding disclosure in at least [0077] which discloses by calculating an average value of time T6 between minimum values of each period it is possible to calculate respiratory rate (i.e. the cycle frequency)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include determining the cycle frequency as taught by Mizukami in order to identify changes in the respiratory rate accordingly for estimating the force for each respiratory phase. 

Regarding claim 14,
Kim, as modified, teaches the elements of claim 13 as previously stated. Kim further teaches detecting movement of the probe ([0060] which discloses movement of the probe is sensed) and further teaches performing motion estimation when the probe is in a still state ([0126] which discloses the volume image determination device estimates a relative movement range according to the patients physical movement when the probe stands still)
It would appear that the system pauses the motion estimation responsive to the detected movement of the probe, nonetheless it would have been obvious to a person having ordinary skill in the art before the effective filing date to have paused motion estimation upon movement of the probe in order to identify motion changes of the patient during respiratory movement only when the probe is in the still state. 
Sumanaweera further teaches performing error minimization on the LTC data ([0057] which discloses by resetting the reference frame, accumulation of tracking errors may be minimized)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, in include performing error minimization on the LTC data in order to avoid or reduce tracking errors.
Examiner notes that in the modified system because the LTC data is used to identify the phase of the data for estimating the force (i.e. the motion model) at each phase of the respiratory cycle, the error minimization which minimizes the tracking errors would be used to dynamically resynchronizing the motion model. 

Regarding claim 17 and 18,
Kim, as modified, teaches the elements of claim 13 as previously stated. Hwang further teaches wherein the plurality of incoming frames of the real-time ultrasound image data are from an amount of time greater than one motion cycle (see at least figs. 7A-7C which depict more than one motion cycle (e.g. 4 cycles in 7A, 2 cycles in 7B and 4 cycles in 7C)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Kim, as currently modified, to include the plurality of incoming frames of real-time ultrasound image data from an amount of time as taught by Hwang in order to evaluate the respiration over a plurality of cycles. Such a modification would allow a user to detect any abnormalities between different cycles. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hwang, and Oh as applied to claim 1 above and further in view of Kamiyama al. (US 20110245673 A1).
Regarding claim 7,
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches wherein the processor is configured to perform motion estimation ([0021] which discloses estaimating a relative movement range of a scanning plane of the probe) on image frames received over a synchronization period (Examiner notes image frames received when the probe remains still is considered a synchronization period in its broadest reasonable interpretation)
Kim, as modified, fails to explicitly teach wherein the processor is further configured to receive user input indicative of a start and an end of the synchronization period.
Kamiyama, in a similar field of endeavor involving ultrasonic motion detection, teaches wherein a processor (at least fig. 1 (17) and corresponding disclosure in at least [0050]) is configured to receive a user input indicative of a start and an end of a period [0050] which discloses the control unit (17) receives an input from the operator to start image processing by the motion-vector calculating unit and the corrected image creating unit and [0060] which discloses when the operator turns off the switch the control unit indicates that the processing of the motion estimation is to be stopped), and wherein the processor (17) is configured to perform motion estimation on image frames received over the synchronization period ([0135] which discloses the image processing (i.e. by the motion-vector calculating unit and corrected image creating unit) is performed in real time on ultrasound images sequentially created along a time sequence)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include receiving a user input to indicate a time period for motion estimation as taught by Kamiyama in order to allow the user to decide when motion estimation is required. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results with respect to user controlled processes rendering the claim obvious (MPEP 2143).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hwang, Oh, and Sumanaweera as applied to claim 14 above and further in view of Mucci et al. (US 6312382 B1), hereinafter Mucci.
Regarding claim 15,
	Kim, as modified, teaches the elements of claim 14 as previously stated. Kim further teaches further comprising maintaining registration between the real-time image frames and the previously acquire image data. 
	Kim fails to explicitly teach maintaining registration between the real-time image frames and the previously-acquired image data during a period associated with movement of the probe based on a version of the motion model prior to the detected movement of the probe.
Mucci, in a similar field of endeavor involving ultrasound imaging of anatomical movements, teaches maintaining a motion model during a period associated with movement of a probe (at least fig. 1 (12) and corresponding disclosure in at least -----Col. 2 lines 40-52) based on a version of the motion model to the detected movement of the probe (Col. 9 lines 25-52 which disclose maintaining the previous estimate of cardiac rate (i.e. a motion model) during intervals of excessive probe motion (i.e. a period associated with movement of the probe) and algorithm 30 can detect erratic changes in the estimate and cause the estimate taken before the erratic measurements (i.e. prior to detected probe motion) are preserved as the correct estimate)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Kim, as currently modified, to include maintaining the motion model as taught by Mucci in order to reduce incorrect motion models due to probe motion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793         

                                                                                                                                                                                               
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793